      Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


 LILLIE MAE COLEMAN, MOTHER OF                                                     PLAINTIFFS
 THE DECEDENT, DEBBIE ROPER; J.P.
 ROPER, HUSBAND OF THE
 DECEDENT

 V.                                                     CAUSE NO. 3:19-CV-533-CWR-FKB

 NISSAN NORTH AMERICA; XYZ CORP.                                                DEFENDANTS
 1-10 AND JOHN DOES 1-10


                                            ORDER

       Before the Court is a motion to dismiss filed by Defendant Nissan North America (NNA).

The motion is fully briefed and ready for adjudication. On review, the motion will be granted.

I.     Factual and Procedural History

       In this wrongful death action, the Plaintiffs allege that Debbie Roper, the decedent in this

case, was employed as a technician in NNA’s paint department from 2003 until 2017. During that

time, the Plaintiffs, Roper’s mother and husband, allege that Roper was exposed to dangerous

gases—including formaldehyde—which had the potential to cause her death. They say Roper

failed various breathing tests conducted by the company, was not properly warned about the levels

of gas in the work area, and was not provided a respirator or adequate protective gear even when

NNA knew of the dangerous gases. The Plaintiffs further allege that Roper relied on

representations by NNA and its safety engineers, including one safety engineer the Plaintiffs

identify as Beth, who never informed Roper of any harmful levels of gases in the paint department.

Among the many representations made by the safety engineers, one was that there was not a

dangerous amount of toxins within the department where Roper and her colleagues worked.




                                                1
      Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 2 of 7




          The complaint does not state when Roper became ill with a rare form of cancer, but she

became progressively more ill over time. It explains that Roper sought medical treatment up until

her death in July 2017 to determine the cause of her illness, but no connection was found between

her employment at NNA and her cancer. The Plaintiffs allege that this is in part due to NNA’s

misrepresentations of safety to Roper, including concealment of the actual toxicity present.

          When Roper passed away in July of 2017, the Plaintiffs began attempting to identify

Roper’s cause of death. As a part of their investigation, the Plaintiffs began to question whether

NNA was involved in the cause of death, so they revisited Roper’s previous complaints. The

Plaintiffs also explored whether former and current employees of NNA who also worked under

the same misrepresentations were falling similarly ill.

          The Plaintiffs allege that in July of 2019, two years after Roper’s death, they learned about

NNA’s involvement in the deaths of multiple employees of the paint department who had also

suffered from toxic exposure. In particular, the Plaintiffs claim that a former NNA safety

employee told them that safety engineers at NNA misrepresented to employees the safety

conditions of the paint department, including the levels of toxic gases, to comply with the

Occupational Safety and Health Administration’s requirements. The Plaintiffs also allege that

NNA intentionally failed to properly warn employees in order to induce them to continue working.

Moreover, NNA ignored complaints from employees who claimed their serious illnesses were a

result of toxic exposure on the job. The Plaintiffs contend that it was not until July 2019 when

they first learned that the chemical injuries Roper incurred at NNA were the cause of her rare

cancer.

          The Plaintiffs filed the instant lawsuit on July 30, 2019, and later amended it in October

of 2019. The First Amended Complaint is the operative complaint. In it, the Plaintiffs bring a




                                                    2
          Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 3 of 7




wrongful death claim arising from the underlying intentional tort of battery.1 The present motion

followed.

II.        Legal Standard

           When considering a motion to dismiss under Rule 12(b)(6), the court accepts the plaintiff’s

factual allegations as true and makes reasonable inferences in the plaintiff’s favor. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To survive dismissal, the complaint “must contain a short and

plain statement of the claim showing that the pleader is entitled to relief.” Id. at 677-78 (citation

omitted). The factual allegations need not be detailed but must be plausible on their face. Id. at

678. Plausibility means there is “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted).

           If after accepting the veracity of the factual allegations, a court does not find that those

allegations plausibly give rise to an entitlement to relief, the complaint cannot survive the Rule

12(b)(6) motion. Id. at 679 (quotation marks and citation omitted).

           Because this case is before the Court through diversity jurisdiction, the Court must apply

Mississippi state law as interpreted by the Mississippi Supreme Court. Capital City Ins. Co. v.

Hurst, 632 F.3d 898, 902 (5th Cir. 2011); Transcon. Gas Pipe Line Corp. v. Transp. Ins. Co., 953

F.2d 985, 988 (5th Cir. 1992).




1
    The Mississippi Supreme Court has adopted the Restatement (Second) of Torts’ definition of battery:

           An actor is subject to liability to another for battery if (a) he acts intending to cause a harmful or
           offensive contact with the person of the other or a third person, or an imminent apprehension of such
           a contact, and (b) a harmful contact with the person of the other directly or indirectly results.

Webb v. Jackson, 583 So. 2d 946, 951 (Miss. 1991).


                                                             3
       Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 4 of 7




III.    Discussion

        NNA’s motion to dismiss asserts several grounds for dismissal. After examining the

Plaintiffs’ amended complaint, this Court need only address NNA’s argument for dismissal based

on the running of the one-year statute of limitations for the Plaintiffs’ battery claim.

        A.      Substantive Law

        In a wrongful death case, the statute of limitations is that of the underlying tort that resulted

in the wrongful death. Thiroux ex rel. Cruz v. Austin ex rel. Arceneaux, 749 So. 2d 1040, 1042

(Miss. 1999). Battery has a one-year limitations period. Miss. Code Ann. § 15-1-35. For a wrongful

death suit, the limitations period begins to run, at the earliest, at the date of death. Saul ex rel. Heirs

of Cook v. S. Cent. Reg’l Med. Ctr., Inc., 25 So. 3d 1037, 1040 (Miss. 2010).

        When a defendant raises the statute of limitations as a defense and seeks dismissal under

Rule 12(b)(6), a court may grant the motion when first, “it is evident from the pleadings that the

action is time-barred” and second, “the pleadings fail to raise some basis for tolling.” Taylor v.

Bailey Tool Mfg. Co., 744 F.3d 944, 946 (5th Cir. 2014); see also Tanner v. Pfizer, Inc., No. 1:15-

CV-75-HSO-JCG, 2015 WL 6133207, at *2 (S.D. Miss. Oct. 19, 2015).

        B.      Analysis

        The first question is whether it is apparent from the pleadings that the Plaintiffs’ wrongful

death claim is time-barred. Taylor, 744 F.3d at 946.

        The Plaintiffs’ amended complaint states that Roper passed away in July 2017. The one-

year statute of limitations would ordinarily have begun to run that month and have lapsed in July

2018. Saul, 25 So. 3d at 1040. This suit was filed on July 30, 2019, one year after the passing of

the statute of limitation. On its face, the Plaintiffs’ amended complaint fails to demonstrate why

this claim is not barred by the one-year statute of limitations.




                                                    4
      Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 5 of 7




        The inquiry does not end there, however. Step two asks whether the pleadings raise some

basis for tolling the statute of limitations. Taylor, 744 F.3d at 946. And here, the Plaintiffs assert

that the factual allegations in their complaint sufficiently invoke the doctrine of fraudulent

concealment.

        Under Mississippi law, fraudulent concealment of a cause of action is a basis for tolling

the statute of limitations. Miss. Code Ann. § 15-1-67; Robinson v. Cobb, 763 So. 2d 883, 887

(Miss. 2000). In order to successfully claim this as a basis for tolling, the Plaintiffs carry the burden

of showing that “(1) some affirmative act or conduct was done and prevented discovery of a claim,

and (2) due diligence was performed on their part to discover it.” Stephens v. Equitable Life Assur.

Soc’y of U.S., 850 So. 2d 78, 84 (Miss. 2003). The complaint must state these allegations with

specificity and particularity. State Indus., Inc. v. Hodges, 919 So. 2d 943, 946 (Miss. 2006).

        The amended complaint states that following Roper’s death in July 2017, the Plaintiffs

began investigating the cause of her death. They say they (1) attempted to discover the cause of

Roper’s illness, (2) questioned whether NNA had any involvement, (3) revisited Roper’s previous

complaints, and (4) began to question whether current or former employees had been similarly

impacted. The Plaintiffs allege that it was not until two years later, in July 2019, that they

discovered that (1) several former employees of NNA had also died and suffered from toxic

exposure, (2) NNA used its safety engineers to misrepresent the levels of gases in the air, (3) NNA

ignored previous complaints of illness, and (4) Roper’s cause of death was associated with

chemical exposure.

        The Plaintiffs’ investigation began in July 2017 following Roper’s death, but more

information is needed on how NNA’s concealment caused a two-year lapse between Roper’s death

and discovery of the cause of her death. The Plaintiffs mention NNA’s continued concealment to




                                                   5
      Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 6 of 7




its employees; however, the pleading standard for fraudulent concealment requires more

particularity about how NNA frustrated the Plaintiffs’ specific efforts to discover the cause of

action. This Court recognizes that Plaintiffs attempted to invoke the doctrine of fraudulent

concealment in its First Amended Complaint, but, as currently pled, a gap remains, and it does not

reach the heightened standard. What is not sufficiently alleged are the actions Plaintiffs took during

the months prior to July 2018—prior to the expiration of the statute of limitations—and the actions

that NNA allegedly took to keep information from the Plaintiffs up until July 2019, when, they

“eventually . . . learned that Nissan was involved in the deaths of multiple employees” after

Coleman’s passing.

       A “plaintiff’s failure to meet the specific pleading requirements should not automatically

or inflexibility result in dismissal of the complaint with prejudice to re-filing.” Hart v. Bayer Corp.,

199 F.3d 239, n.6 (5th Cir. 2000) (citation omitted). “Although a court may dismiss the claim, it

should not do so without granting leave to amend, unless the defect is simply incurable.” Id.

(citation omitted); see also Rutherford v. Hunt Southern Group, LLC, No. 1:18-CV-394-LG-RHW,

2019 WL 1460917, at *2 (S.D. Miss. Apr. 2, 2019); Travelers Casualty and Surety Company of

America v. Dirtworks, Inc. of Vicksburg, No. 3:17-CV-897-LG-LRA, 2019 WL 191652, at *3

(S.D. Miss. Jan. 14, 2019); Nat’l Corporate Tax Credit Fund VII v. Bushing, No. 3:04-CV-559-B-

N, 2006 WL 13236, at *2 (S.D. Miss. Jan. 3, 2006) (granting leave to amend instead of dismissal

where plaintiff failed to plead fraud with specificity); Perkins v. Centennial Healthcare Corp., No.

3:09-CV-588-WHB-LRA, 2010 WL 4617147, at *4 (S.D. Miss. Nov. 4, 2010); see also Morgan

v. Chapman, --- F.3d ---, 2020 WL 4558964, at *9 (5th Cir. Aug. 7, 2020) (remanding to district

court to determine whether plaintiff should be allowed to amend complaint for a third time).




                                                   6
       Case 3:19-cv-00533-CWR-FKB Document 18 Filed 09/02/20 Page 7 of 7




        The Court believes that this defect is curable. As such, the Court is not prepared to dismiss

this case with prejudice. Therefore, it will give the Plaintiffs an opportunity to file a Second

Amended Complaint.2

IV.     Conclusion

        The defendant’s motion to dismiss the First Amended Complaint is granted. The Plaintiffs

have 30 days3 from entry of this Order to file a Second Amended Complaint that complies with

the heightened pleading standard associated with the doctrine of fraudulent concealment.

        SO ORDERED, this the 2nd day of September, 2020.


                                                             /s/ Carlton W. Reeves
                                                              UNITED STATES DISTRICT JUDGE




2
  Since the Court will allow the Plaintiffs to amend their complaint, the Court agrees with the Defendant that her
mother has no right to bring this wrongful death lawsuit. Her husband has brought this action so her mother may not
be included as a party in the amended complaint. See Miss. Code Ann. § 11-7-13.
3
  The Court is giving the Plaintiffs more than sufficient time to file the amended complaint because they have
obtained new counsel since the operative pleadings have been filed.


                                                         7
